Citation Nr: 1230230	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-49 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran's active military service extended from September 1975 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's spine was evaluated as normal on entry examination; he is presumed sound upon entry into active service.  

2.  Service treatment record entries indicating a history of low back pain prior to service do not arise to the level of clear and unmistakable evidence sufficient to rebut the presumption of soundness.  

3.  Service treatment records reveal that the Veteran was treated for complaints of low back pain on multiple occasions throughout active service.

4.  The Veteran has current diagnoses of degenerative disc disease of both the lumbar spine and cervical spine.  

5.  The Veteran reports a continuity of symptomatology of low back pain dating from service to the present.

6.  A September 2008 VA medical opinion states that it is less likely as not that the current lumbar spine disability is related to the complaints of low back pain during service.  

7.  A February 2012 private medical opinion states that it is more likely than not that the current lumbar spine disability is related to the complaints of low back pain during service.

8.  An August 2008 VA medical opinion states that the Veteran's current cervical spine disability is at least as likely as not caused by the Veteran's lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2011).

2.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no prejudice to the Veteran could result from the grants of service connection below.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153. If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted. No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether statements made by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran claims entitlement to service connection for a lumbar spine disability and a cervical spine disability.

Entry examination of the Veteran was conducted in August 1975.  Clinical evaluation of the spine was normal.  On the accompanying Report of Medical History, the Veteran did not report any history of recurrent back pain.  A notation on the back of his medical history form states "work-up for back pain. Negative."  

A September 1975 service treatment record reveals that the Veteran was seen for complaints of a two day history of symptoms of back pain.  One treatment record indicates a "3 year history of periodic low back pain and prior hospitalization with negative (x-ray back, kidney evaluation)."  

Service treatment records reveal that the Veteran was seen on numerous occasions for treatment of low back pain.  Several records dated in May 1976 reveal that the Veteran was treated with heat and exercises for a diagnosis of low back syndrome.  These records reveal a history of low back pain dating back two years, which was before entry into service.  The Veteran reported increased low back pain with prolonged standing, walking, or lifting.  A May 14, 1976 diagnosis indicates chronic low back pain which existed prior to entry into service.  

Service treatment records dated in March and July 1977 reveal continued complaints of low back pain and indicated diagnosis of recurrent lumbosacral strain.  A July 1978 service treatment record reveals that the Veteran again sought treatment for chronic low back pain.  The Veteran separated from active duty in August 1978; there is no separation examination of record.  

The service treatment records indicate a history of low back pain prior to service.  However, no pre-existing low back disability was noted on entry examination in August 1975.  Moreover, while the May 14, 1976 treatment record indicated a diagnosis of chronic low back pain which existed prior to entry into service, there is no rationale related to why that determination was made.  

Upon review of all the service treatment records the evidence reveals that the Veteran's spine was evaluated as normal on entry examination; the presumption of soundness attaches.  The history of low back pain referred to in subsequent treatment records does not arise to the level of clear and unmistakable evidence sufficient to rebut the presumption of soundness.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Accordingly, the evidence shows that the Veteran entered active service without a pre-existing low back disorder, and that he was treated for recurrent complaints of chronic low back pain throughout service.  

In February 2012, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge.  He testified that he has had symptoms of low back pain dating from service to the present.  He further testified that he sought treatment from private physicians subsequent to service and that he required surgery in 1988 to treat his low back pain.  The Veteran also testified, and medical documents verify, that medical records related to these periods of treatment and surgery are unavailable, having been disposed of the private medical facilities after seven years.  

In August 2008, a VA Compensation and Pension examination of the Veteran was conducted.  After full examination the diagnosis was lumbar spine disc herniation, hypertrophic arthropathy, and stenosis of the neural foramen.  No opinion as to etiology of the Veteran's lumbar spine disability was indicated on the examination report.  The diagnosis of his cervical spine disability was C2-C3 facet joint arthrosis, spondylosis, central canal stenosis at C5-C6, and spondylolisthesis at C4-C5 with radiculopathy to the right upper extremity.  The examiner's medical opinion was that the cervical spine disability (neck condition) was at least as likely as not caused by or a result of low back strain because the degenerative changes associated with the lumbar spine can affect the cervical spine.  

In September 2008, an addendum to the VA examination was submitted.  The medical opinion expressed was that the lumbar spine disability was less likely than not caused by or a result of the complaints of back pain in service.  The rationale offered was because of a lapse in time of 32 years from service to the current diagnosis.  By indicating a lapse of 32 years, the examiner did not consider the Veteran's lay testimony of continuing symptoms of low back pain and intervening treatment for which records were unavailable.

In March 2012, the Veteran submitted additional evidence consisting of private medical records dated from 2002 to the present.  These records reveal that the Veteran has been treated by the same private physician for complaints of low back pain since 2002.  In a February 2012 letter, this physician expressed the medical opinion that the Veteran's current lumbar spine disability is "more likely than not directly related to the chronic low back problems he experienced" during service.  The examiner reviewed the Veteran's service treatment records and accounted for his lay evidence of a continuity of low back pain dating from service to the present along with the reported surgery in 1988.  

With respect to the claim for service connection for a lumbar spine disability, the Veteran is presumed sound upon entry into service.  Service treatment records reveal treatment for continuing complaints of low back pain along with diagnoses of low back strain during service.  Available medical records reveal a current diagnosis of a lumbar spine disability which has been treated since 2002.  Furthermore, the Veteran reports a credible continuity of symptomatology of low back pain dating from the documented symptoms during service to the present.  A VA medical opinion indicates there is no relationship between the current lumbar spine disability and service, but does not account for the Veteran's reported continuity of symptomatology.  A private medical opinion links the current lumbar spine disability to service.  There is not a preponderance of evidence against the claim and, accordingly, service connection for a lumbar spine disability is warranted.

The Veteran has a current cervical spine disability.  The only evidence addressing the etiology of this disability is the medical opinion expressed in the August 2008 VA Compensation and Pension examination.  This medical opinion links the current cervical spine disability to the Veteran's lumbar spine disability stating that it is more likely than not directly related to the chronic low back problems experienced during service.  Accordingly, service connection for a cervical spine disability is warranted.

ORDER

Service connection for a lumbar spine disability is granted.

Service connection for cervical spine disability is granted.  



____________________________________________
M. E. LARKIN

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


